No. 67005-1/2



alleged facts that, if proved at trial, would entitle him to some relief. Thus, we

reverse in part and remand for further proceedings.

                                            I


       In January 2006, John Leipheimer obtained a $960,000 loan from

Countrywide Home Loans, Inc. by executing a promissory note in favor of

Countrywide. As security for the note, Leipheimer executed a deed of trust. The

deed of trust named Countrywide as the lender, Land Safe Title of Washington

(LS Title) as the trustee, and Mortgage Electronic Registration Systems, Inc.

(MERS) as the beneficiary. The deed of trust was recorded in King County on

January 25, 2006.

       Leipheimerfailed to make payments on his loan as required by the

promissory note and, on May 20, 2009, ReconTrust Company, N.A. mailed a
notice of default to Leipheimer. The notice of default stated that ReconTrust was

acting "as agentfor beneficiary," and named MERS as the "creditor to whom the
debt is owed." The notice of default further stated that a total of $34,026.51 was

due from Leipheimer to MERS in order to cure the payment defaults.
       On or about May 20, 2009, MERS—acting in its capacity as "the present

beneficiary under [the] deed of trust"—executed an appointment ofsuccessor
trustee, nominating ReconTrust as the trustee under the deed of trust. This

instrument was recorded in King County on May 29, 2009.

       On June 18, 2009, ReconTrust executed a notice of trustee's sale.1 The
notice stated that the deed of trust was granted by Leipheimer to "secure an

       1This instrument was recorded in King County on June 24, 2009.

                                           -2-
No. 67005-1/3



obligation in favor of [MERS], as beneficiary." It stated that $34,915.64 was

owed by Leipheimer. The sale was initially set to take place on September 25,

2009, but was continued by ReconTrust to October 30, 2009.

       On October 23, 2009, one week prior to the scheduled trustee's sale,

Leipheimer filed a lawsuit against ReconTrust, Countrywide, LS Title, MERS, and

BAC Homeloans Servicing (the servicer of Leipheimer's loan), alleging wrongful

foreclosure, defamation of title, malicious prosecution, violation of the CPA, quiet

title, and violation of the FDCPA.2 As damages, Leipheimer alleged that
       [a]s a direct and proximate result of Defendants' misconduct,
       Plaintiffs have suffered damage to their reputation . . . including but
       not limited to impairment of their credit scores, a negative impact
       upon their ability to secure financing for the residence or other
       remedial measures to address their financial situation, cost related
       to the investigation of the above matters, including travel costs
       expended to receive professional consultation and fees related to
       these consultations.

Leipheimer further alleged that he had incurred "distraction and the loss oftime
to pursue business and personal activities due to the necessity ofaddressing the
wrongful conduct." Finally, he requested consequential damages incurred "in
defending against the actions of the Defendants," and "statutory damages

available under any applicable statutes."

       The trial court issued a temporary restraining order enjoining the trustee's

sale on October 29, 2009.

        ReconTrust, Countrywide, LS Title, MERS, and BAC thereafter filed a


       2Leipheimer does notassign errorto the trial court'sdismissal of his claims of
defamation of title and malicious prosecution. Nor does he provide argument regarding these
claims within his briefing. Accordingly, we do not consider these claims.
No. 67005-1/4



motion to dismiss Leipheimer's complaint for failure to state a claim pursuant to

CR 12(b)(6). The trial court granted the motion and dismissed Leipheimer's

claims on January 7, 2011.3
        Leipheimer appeals.4
                                                   II


        As a threshold matter, we note that we have recently resolved many of the

issues raised by this case in Walker v. Quality Loan Serv. Corp., No. 65975-8-I,
slip op. (Wash. App. Aug.            , 2013), a case argued to us on the same day as the
arguments herein. Although, in that case, the trial court dismissed Walker's
claims pursuant to CR 12(c), the standard of review of a dismissal pursuant to
CR 12(b)(6) is the same. In both instances, we review a trial court's decision to
dismiss de novo. Gaspar v. Peshastin Hi-Up Growers, 131 Wash. App. 630, 634,
128 P.3d 627 (2006). As is true when dismissal is sought pursuant to CR 12(c),
dismissal pursuant to CR 12(b)(6) is appropriate only where it appears beyond
doubt that the plaintiff cannot prove any facts that would allow recovery. Burton
v. Lehman. 153Wn.2d 416, 422, 103 P.3d 1230 (2005). We must accept the
allegations in the complaint as true; moreover, we may consider even

         3Leipheimer thereafter filed a motion for reconsideration of the order. The trial court
denied this motion.                                                                  jn>... .
         4On October 12, 2012, ReconTrust, Countrywide, LS Title, MERS, and BAC filed a
motion for relief pursuant to RAP 18.9, asserting that Leipheimer had failed to comply with this
court's order to pay the arrearages on the subject property's mortgage into the superior court
 registry. As relief, they ask this court either to (1) dismiss Leipheimer's appeal in its entirety, (2)
 condition his further participation upon compliance with our previous order, or (3) provide
 appropriate terms or sanctions for Leipheimer's failure to comply with the order. However, our
 order did not condition Leipheimer's right to appeal upon the payment of the arrearages into the
 superior court registry. Instead, it was a stay of our consideration of Leipheimer's appeal that
 was conditioned upon the making of such payments. Accordingly, the proper remedy is to lift the
 stay. Because the appeal has now been heard, no further relief is warranted.
No. 67005-1/5



hypothetical facts outside the record in determining if dismissal is warranted.

Lehman, 153 Wash. 2d at 422. Such motions should generally be granted "only in

the unusual case in which the plaintiffs allegations show on the face of the

complaint an insuperable bar to relief." San Juan County v. No New Gas Tax,

160 Wash. 2d 141, 164, 157 P.3d 831 (2007).

       This case is largely resolved by applying the rules set forth in Walker.

Given that this case involves different parties, several of whom play different

roles than those discussed in Walker, we will note these differences and their

significance when necessary.

                                              Ill


       Leipheimer first asserts that the trial court erred by dismissing his claims

against MERS and ReconTrust for wrongful foreclosure under the Washington

deeds of trust act, chapter 61.24 RCW (DTA).5 We agree.
       As did the appellant in Walker, Leipheimer has characterized his claims

under the DTA, both in the trial court and on appeal, as claims for "wrongful

foreclosure." In response, MERS and ReconTrust have argued that, because no

foreclosure sale took place, the absence of such a sale should preclude these

claims. The basis of Leipheimer's claims, however, is his allegation that MERS
and ReconTrust failed to materially comply with the provisions of the DTA.

Leipheimer contends that because MERS did not hold the promissory note, the
company was not a lawful beneficiary under the DTA and that, accordingly,

         5We note that, on appeal, Leipheimer attempts to assert a DTA claim against his loan
servicer, BAC. However, because his complaint included no such allegation, this claim is not
properly before us and we do not review it.
No. 67005-1/6



MERS had no authority to appoint ReconTrust as a successor trustee.

Accordingly, ReconTrust's issuance of the notice of trustee's sale was

necessarily in violation of the DTA. Thus, as we also determined in Walker,

Leipheimer's claims of "wrongful foreclosure" are more accurately characterized

as claims of damages arising from violations of the DTA. No. 65975-8-I, slip op.

at 6.

        These claims were improperly dismissed by the trial court. As our

Supreme Court determined in Bain v. Metropolitan Mortgage Group. Inc., MERS

is "an ineligible beneficiary within the terms of the [DTA], if it never held the

promissory note or other debt instrument secured by the deed of trust." 175
Wash. 2d 83, 110, 285 P.3d 34 (2012) (internal quotation marks omitted). The court

explained that "[a] plain reading of the statute leads us to conclude that only the

actual holder of the promissory note or other instrument evidencing the obligation

may be a beneficiary with the power to appoint a trustee to proceed with a

nonjudicial foreclosure on real property." Bain, 175 Wash. 2d at 89. In Walker, we

reasoned that, because only a properly appointed successor trustee has

authority to issue a notice of trustee's sale, "when an unlawful beneficiary

appoints a successor trustee, the putative trustee lacks the legal authority to

record and serve a notice of trustee's sale." No. 65975-8-I, slip op. at 7. Such

actions, we held, constitute material violations of the DTA. Walker. No. 65975-8-

I, slip op. at 10. We further explained that where a trustee has failed to materially
comply with the provisions of the DTA, such conduct gives rise to a presale

cause of action for damages. Walker, No. 65975-8-I, slip op. at 17.

                                          -6-
No. 67005-1/7



       Here, Leipheimer contends that ReconTrust engaged in conduct identical

to that which we found wrongful in Walker. MERS never held the promissory

note, Leipheimer asserts, and accordingly, it was an ineligible beneficiary.

Because MERS had no "power to appoint a trustee to proceed with a nonjudicial

foreclosure," it could not lawfully appoint ReconTrust to foreclose on

Leipheimer's property. Bain, 175 Wash. 2d at 89. And, because only a properly

appointed successor trustee is vested with the power to issue a notice of
trustee's sale, the taking of such an action by ReconTrust with respect to

Leipheimer's property was also contrary to the DTA.6 Furthermore, as we noted
in Walker, it was not necessary for the foreclosure sale to be completed in order

for Leipheimer to maintain his claim for damages underthe DTA.
        Assuming the facts alleged by Leipheimer in his complaint to be true, as
we must when reviewing an order of dismissal pursuant to CR 12(b)(6),
ReconTrust's issuance of the notice of trustee's sale constituted a violation of the

DTA. Because Leipheimer would be entitled to relief if such facts were proved at
trial, the trial court erred by dismissing this claim.7

        6Leipheimer asserts two additional reasons that ReconTrust was not a valid trustee
under Washington law. He notes, first, that ReconTrust did not maintain a physical office in
Washington as required by RCW 61.24.030(6) and, second, that the company was a wholly
owned subsidiary of Bank of America, a party whom, Leipheimer speculates, may have held the
promissory note atthe time the foreclosure proceedings were initiated. Because, Leipheimer
contends, the same party cannot serve as both trustee and beneficiary, such an arrangement
also violates the DTA. These assertions by Leipheimer, however, are raised for the first time on
appeal and we do not consider them.
       7Leipheimer asserts his DTA claims not only against the trustee but also against MERS,
the named beneficiary under the deed of trust. In Walker, we noted that the language of the DTA
refers only to the "'[f]ailure of the trustee to materially comply with the provisions of this chapter.'"
Walker. No. 65975-8-I, slip op. at 16-17 (emphasis in original) (quoting RCW 61.24.127(1)(c)).
However, we explained, our Supreme Court has recognized that "'[w]here the beneficiary so
controls the trustee so as to make the trustee a mere agent ofthe beneficiary, then as principle
No. 67005-1/8



                                                 IV


       Leipheimer next asserts that the trial court erred by dismissing his claims

against ReconTrust, MERS, and BAC under the FDCPA. Leipheimer contends,

first, that ReconTrust and BAC violated section 1692e of the FDCPA based upon

those parties' false and misleading representations made in the course of debt

collection activities.8 Second, Leipheimer asserts violations of section 1692f(6)

of the FDCPA by ReconTrust or "any other party" based upon a "threat to take

non-judicial action to dispossess the Plaintiffs of their real property, without a

present right to possession."

        Only Leipheimer's claims under section 1692f(6), however, afford him the
possibility of relief. In Walker, we adopted the predominant view emerging
among district courts within the Ninth Circuit and held that "'insofar as defendant
confines itself to actions necessary to effectuate a nonjudicial foreclosure, only

§ 1692f(6) of the FDCPA applies.'" No. 65975-8-I, slip op. at 20-21 (quoting
McDonald v. OneWest Bank, FSB, No. C10-1952, 2012 WL 555147, at *4 n.6

(W.D. Wash. Feb. 21, 2012)). "Acts required to institute foreclosure proceedings,
such as the recording ofa notice ofdefault, alone, are not debt collection


[sic] the beneficiary may be liable for the acts of its agent.'" Walker. No. 65975-8-I, slip op. at 16-
17 (alteration in original) (quoting Klem v. Wash. Mut. Bank. 176 Wash. 2d 771, 791 n.12, 295 P.3d
1179 (2013). Here, as in Walker, we are able to plausibly hypothesize that MERS controlled
ReconTrust's actions in violating the DTA. Accordingly, Leipheimer's claim against MERS was
improperly dismissed pursuant to CR 12(b)(6).
        8Leipheimer's complaint also alleged violations of the FDCPA by Countrywide.
However, on appeal, Leipheimer assigns no error to the trial court's dismissal of this claim.
Accordingly, only Leipheimer's section 1692e claims against ReconTrust and BAC are now at
issue. In addition, Leipheimer attempts to allege a violation of section 1692e by MERS.
However, Leipheimer's complaint did not include such an allegation and, accordingly, this claim is
not properly before us.

                                                 -8-
No. 67005-1/9



activities for purposes of the FDCPA unless alleged in relation to a claim for

violation of 15 U.S.C. § 1692f(6)." Jara v. Aurora Loan Servs., LLC, No. C 11-

00419 LB, 2011 WL 6217308, at *5 (N.D. Cal. Dec. 14, 2011).

       Here, the trial court did not err by dismissing Leipheimer's claims under

section 1692e of the FDCPA. There is no indication that either ReconTrust or

BAC engaged in any activities beyond those necessary to institute foreclosure

proceedings. Accordingly, Leipheimer's section 1692e claims against these

entities were correctly dismissed.

       Leipheimer's claims under section 1692f(6), on the other hand, were

improperly dismissed by the trial court. Under this section, the term "'debt
collector'. .. includes any person who uses any instrumentality of interstate

commerce or the mails in any business the principal purpose of which is the

enforcement ofsecurity interests." 15 U.S.C. § 1692a(6). Section 1692f(6)
prohibits such a person from "[t]aking orthreatening to take any nonjudicial
action to effect dispossession or disablement of property if. . . there is no present
right to possession of the property claimed as collateral through an enforceable
security interest." 15 U.S.C. § 1692f(6)(A).

       In this case, Leipheimer's claims relate specifically to the enforcement ofa
security interest by MERS, ReconTrust, and BAC, and, as such, these parties
may be "debt collectors" within the meaning ofsection 1692f(6). Moreover,
under Leipheimer's theory ofthe case, none of these parties had a present right
to possession of the property through nonjudicial foreclosure because they were
not the holders ofthe underlying debt instrument. Accordingly, if Leipheimer is
                                        -9-
No. 67005-1/10



able to prove this underlying DTA violation, he may also be able to show that

MERS, ReconTrust, and BAC violated section 1692f(6) by threatening nonjudicial

foreclosure.

       Presuming the facts stated in Leipheimer's complaint to be true,

Leipheimer's claims under section 1692f(6) of the FDCPA are claims upon which

relief could be granted. Accordingly, the trial court erred by dismissing these

claims pursuant to CR 12(b)(6).

                                          IV


       Leipheimer next contends that he pleaded facts sufficient to demonstrate

violations of the CPA by MERS, ReconTrust, and BAC and that, accordingly, the

trial court erred by dismissing these claims. We agree.

       The CPA prohibits "[u]nfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce." RCW 19.86.020. In

order to prove a CPA claim, a plaintiff must establish: (1) that the defendant

engaged in an unfair or deceptive act or practice, (2) that the act occurred in

trade or commerce, (3) that the act impacts the public interest, (4) that the

plaintiff suffered injury to his or her business or property, and (5) that the injury

was causally related to the unfair or deceptive act. Panao v. Farmers Ins. Co. of

Wash., 166 Wash. 2d 27, 37, 204 P.3d 885 (2009).

       In Bain, our Supreme Court concluded that—in circumstances where

MERS claims to act as the beneficiary under a deed of trust—the first element of

a CPA claim is presumptively met. 175 Wash. 2d at 117. The court noted that

many courts have determined that it is "deceptive to claim authority when no

                                         -10-
No. 67005-1/11



authority existed and to conceal the true party in a transaction." Bain. 175 Wash. 2d

at 117 (citing Stephens v. Omni Ins. Co.. 138 Wash. App. 151, 159P.3d 10(2007),

aff'd. 166 Wash. 2d 27, 204 P.3d 885 (2009)). Accordingly, the court explained,

"[t]he fact that MERS claims to be a beneficiary, when under a plain reading of

the statute it was not, presumptively meets the deception element of a CPA

action." Bain. 175 Wash. 2d at 119-20. More recently, in Klem v. Washington

Mutual Bank, 176 Wash. 2d 771, 787, 295 P.3d 1179 (2013), the court explained

that a trustee's failure to fulfill its duty to a borrower also constitutes a "deceptive

act" within the meaning of the CPA.

       Here, in addition to his allegation that MERS was improperly named as the

beneficiary on his deed of trust, Leipheimer identifies several additional acts by
ReconTrust, BAC, and MERS in support of his CPA claims. He asserts, first, that

because ReconTrust was not a properly appointed successor trustee, it

misrepresented its own authority when it issued the notice oftrustee's sale to
Leipheimer. Leipheimer further contends that this notice—issued by ReconTrust
under the direction, Leipheimer asserts, of MERS and BAC—falsely stated that
the default payments were due to MERS when in fact MERS was owed no such
obligation. Finally, he contends that ReconTrust, BAC, and MERS "facilitated a
deceptive and misleading effort to wrongfully execute and record documents
each knew or should have known contained false statements related to the

Appointment of Successor Trustee and Assignment of Deed of Trust."
        In light of the Bain and Klem decisions, MERS, ReconTrust, and BAC do
 not dispute that their alleged conduct satisfies the first three elements of a CPA
                                          -11 -
No. 67005-1/12



claim. As Leipheimer correctly points out, the notice of default named MERS as

the "creditor to whom the debt is owed." The notice of trustee's sale likewise

named MERS as the beneficiary to whom the underlying obligation was owed.

However, assuming the facts pleaded by Leipheimer to be true, because MERS

did not hold the promissory note, no such payment was owed to MERS.

Moreover, these notices were issued by ReconTrust, a party which, Leipheimer

contends, had no authority to act as trustee. Given our Supreme Court's

recognition in Bain that it is "deceptive to claim authority when no authority
existed and to conceal the true party in a transaction," 175 Wash. 2d at 117, the first

element of Leipheimer's CPA claim is satisfied.9
        Accordingly, MERS, ReconTrust, and BAC focus their arguments on injury
and causation. They contend, first, that Leipheimer's asserted injuries are not
cognizable CPA injuries and, second, that these injuries did not result from the
deceptive acts alleged by Leipheimer. However, as we noted in Walker, such
arguments are foreclosed by our Supreme Court's decision in Panag. In that
case, the court explained that "the injury requirement is met upon proof the
plaintiffs 'property interest or money is diminished because of the unlawful
conduct even if the expenses caused by the statutory violation are minimal.'"

        9ReconTrust, MERS, and BAC do not dispute that Leipheimer pleaded sufficient facts to
satisfy the second and third elements of his CPA claim. With regard to the second element, our
Supreme Court has explained that "there is considerable evidence that MERS is involved with an
enormous number ofmortgages in the country (and our state), perhaps as many as half
nationwide." Bain, 175 Wash. 2d at 118. Thus, the courtconcluded, the public interestelement is
presumptively met where MERS is improperly named as beneficiary. Bain, 175 Wash. 2d at 118.
The court did not address whether the requirement thatthe act "occur in trade or commerce" is
presumptively met in such circumstances; however, given the subject and purpose of foreclosure
proceedings, ReconTrust, MERS, and BAC concede that the third element of Leipheimer's CPA
claim is also satisfied.


                                            -12-
No. 67005-1/13



Panag, 166 Wash. 2d at 57 (quoting Mason v. Mortg. Am., Inc., 114 Wash. 2d 842,

854, 792 P.2d 142 (1990)). "Investigative expenses, taking time off from work,

travel expenses, and attorney fees are sufficient to establish injury under the

CPA." Walker. No. 65975-8-I, slip op. at 25 (citing Panag. 166 Wash. 2d at 62).

       Here, Leipheimer asserts as injuries the costs of investigating the

lawfulness of the notice of trustee's sale, the costs of associated travel, fees

relating to professional consultation, and the loss oftime to pursue business and
personal activities. These injuries, he alleges, were "solely the result ofthe
conduct of the defendants in this action." Under the broad approach to injury and

causation set forth in Panag, such alleged facts are sufficient to support these

elements. Accordingly, because Leipheimer pleaded facts that, if proved, could
satisfy all of the elements of his CPA claims, the trial court erred by dismissing
these claims pursuant to CR 12(b)(6).

                                          V

       Leipheimer next asserts that naming MERS as the beneficiary under the
deed of trust renders that instrument a nullity and that, accordingly, the trial court

erred by dismissing his action to quiet title. In the alternative, he asserts that the
deed of trust is unenforceable because it is possible that it has been separated
from the promissory note. We rejected identical arguments in Walker. Adopting
the reasoning set forth in that decision, we reject them here as well. The trial
 court did not err by dismissing Leipheimer's action to quiet title pursuant to CR
 12(b)(6).



                                          13
No. 67005-1/14



                                         VI


       Leipheimer's final contention is that he is entitled to an award of attorney

fees and costs on appeal based upon the "terms of the parties' Note and Deed of

Trust." RAP 18.1 permits a prevailing party to recover fees incurred on appeal

where that party is able to recovery such fees at trial. Landberg v. Carlson. 108
Wash. App. 749, 758, 33 P.3d 406 (2001). Here, however, because Leipheimer
has not yet prevailed on the merits of his claims, he is not yet a prevailing party.

See Rvan v. Dep't of Soc. & Health Servs., 171 Wash. App. 454, 476, 287 P.3d 629

(2012). Accordingly, an award of attorney fees would be premature.
       We reverse the trial court's order dismissing Leipheimer's claims for

violations of the DTA, the CPA, and section 1692f(6) of the FDCPA. We affirm
the court's dismissals of Leipheimer's claims for violations ofsection 1692e ofthe
FDCPA and its dismissal of his action to quiet title.




We concur:




 4^Jt e. /.                                        6yiJ-




                                          14